HOLMES, Circuit Judge.
The questions in both of these cases are the same as those decided by this court in the two cases of Rittenoure v. Charlotte County, and Cone v. Rittenoure, 5 Cir., 109 F.2d 476, Feb. 3, 1940.
We find nothing in the recent decisions of the Supreme Court of Florida contrary to said decision. Upon the authority thereof, that portion of the judgment appealed from in each case is reversed, and the cause remanded for further proceedings not inconsistent with our said decision of Feb. 3, 1940, 109 F.2d 476, supra.